                Case 19-12378-KBO              Doc 1083        Filed 06/01/20         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )     Case No. 19-12378 (KBO)
                                                                )
                                    Debtors.                    )     (Jointly Administered)
                                                                )     Re: D.I. 1022

                  CERTIFICATE OF NO OBJECTION REGARDING
         DEBTORS’ MOTION FOR ENTRY OF AN ORDER FURTHER ENLARGING
         THE PERIOD WITHIN WHICH THE DEBTORS MAY REMOVE ACTIONS

          The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

responsive pleading has been received to the Debtors’ Motion for Entry of an Order Further

Enlarging the Period Within Which the Debtors May Remove Actions [Docket No. 1022] (the

“Motion”), filed on May 14, 2020. The undersigned further certifies that after reviewing the

Court’s docket in these cases, no answer, objection, or other responsive pleading to the Motion

appears thereon. Objections to the Motion were to be filed and served no later than May 28,

2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

          It is hereby respectfully requested that an order approving the Motion be entered at the

Court’s earliest convenience.




1
        The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond
Run, Auburn Hills, Michigan 48326.
           Case 19-12378-KBO   Doc 1083   Filed 06/01/20    Page 2 of 2



Dated: June 1, 2020             BAYARD, P.A.
       Wilmington, Delaware
                                /s/ Daniel N. Brogan
                                Erin R. Fay (No. 5268)
                                Daniel N. Brogan (No. 5723)
                                600 N. King Street, Suite 400
                                Wilmington, Delaware 19801
                                Telephone: (302) 655-5000
                                Facsimile: (302) 658-6395
                                E-mail:     efay@bayardlaw.com
                                            dbrogan@bayardlaw.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                Gregory F. Pesce (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         jsprayregen@kirkland.com
                                               rbennett@kirkland.com
                                               gregory.pesce@kirkland.com
                                - and -
                                Christopher Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        cmarcus@kirkland.com

                                Co-Counsel to the Debtors and Debtors in Possession




                                   2
